Title: General Orders, 7 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 7th 1775.
Parole, Newcastle.Countersign, Maldin.


Captain Kilton of Col. Patterson’s Regiment, tried by a General Court martial for “Neglect of duty” is found guilty of a Breach of the 49th Article of the Rules and Regulations for the Massachusetts Army; They therefore sentence him to receive a severe reprimand from the Commanding Officer at the head of the regiment.
Application having been made for Sutlers to supply the different Regiments with Necessaries: The Commander in Chief has no Objection to each Colonel appointing one for his particular regiment, provided the public is not to be tax’d with any Expence by the Appointment, and provided also; that each Colonel doth become answerable for the Conduct of the Sutler so appointed, and taking care, that he conform strictly to all Orders given for the regulation of the Army, and that he does not in any Instance attempt to impose upon the Soldiers in the price of their goods. No Officer directly, or indirectly, is to become a Sutler. It is in an especial manner recommended to the Commanding Officer of each regiment, to see that a store of shoes and shirts, are laid in for the Men, as those are at all times

necessary. The General also recommends it to the Colonels, to provide Indian Boots, or Leggings, for their men, instead of stockings; as they are not only warmer, and wear longer, but (by getting them of a colour) contribute to uniformity in dress; especially, as the General has hopes of prevailing with the Continental Congress, to give each Man a hunting shirt.
For the future, no Return is to be delivered to the Adjutant General, that is not signed by the Commanding Officer of the Regiment, or Corps, specified by the return; and it is expected, that the Commanding Officers of Regiments, do not receive any Return from their Adjutants, unless he at the same time, presents the said Commanding Officer, with a particular Return, signed by the respective Captains of Companys, in the regiment he commands.
